DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/16/2020 is acknowledged.  
The traversal is on the ground that there would not be a serious burden on the Examiner if restriction is not required.  
This is found persuasive for Group I and Group II. The Examiner has revised and increased the list of classes submitted in the previous restriction requirement and found that some classes of Group I do overlap with classes of Group II. Therefore the Examiner has withdrawn the restriction requirement for Group II, and thus Groups I and II have been examined in the current office action.
This is not found persuasive for Group III. The Examiner has provided an extensive list of classes that do not overlap with either of Groups I or II, thus there would be a serious a serious burden on the Examiner if the restriction of Group III is not sustained. The requirement is still deemed proper and is therefore made FINAL.

Claims 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected of Group III, there being no allowable generic 10/16/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. (US 20120099326 A1, hereinafter, “Hammond”) in view of Kogure et al. (US 20070195418 A1, hereinafter, “Kogure”), Kawata et al. (US 20160254500 A1, hereinafter, “Kawata”) and Chen Jin (US 20130027922 A1, hereinafter, “Chen”).

Regarding claim 1, Hammond teaches a lens (lens 25 and housing 30, see figures 1-9) comprising a cover part (see part of 25) and a light-shielding part (see part of 30), 
wherein the cover part (part of 25) comprises: 
a lens part (see parts of top surface 47 joined to outer surface 85 by slanted edges 101 and 102) having a plurality of lateral sides (inner and outer sides of 101, 102); 

a plurality of flange parts (parts of stepped circumferential portion 107 and terminal lip 110) each extending outward (as seen in figure 2) from a lower-end portion (lower end of SW) of a corresponding one of the plurality of lateral side walls (SW), 
the lens part (part of 47, 85, 101 and 102) and the connection part (part of 105) define a recess (see recess of air gap 91) having an opening (see opening at 91) facing downward (clearly seen in the annotated figure below), 
the lens part (part of 47, 85, 101 and 102) defines a bottom surface (surface 47) of the recess (recess at 91), 
the plurality of lateral side walls (SW) define lateral surfaces of the recess (recess at 91), which define the opening (see opening at 91) of the recess (recess at 91), 
the plurality of flange parts (parts of 107, 110) extend outward from a periphery (see periphery of recess at 91) of the opening (opening at 91) of the recess (recess at 91), 
the lens part (part of 47, 85, 101 and 102), the plurality of flange parts (parts of 107, 110), and the connection part (part of 105) are formed of a first resin (acrylic, see ¶ 33-34) and continuous to one another (evident from figure 1); 

the light-shielding part (part of 30) is formed of a second resin (polyamide, see ¶ 35) the second resin (polyamide).

Although, Hammond discloses the first resin is acrylic, acrylics can be either thermosets or thermoplastics.
Hammond does not explicitly teach the first resin is a thermosetting resin.
Kogure teaches a lens part (part of prism-integrated light-diffusing plate, see figures 1-6) in the same field of endeavor (see ¶ 12) having a first resin (transparent thermosetting acrylic resin, see ¶ 14),
the first resin (acrylic) is a thermosetting resin (see ¶ 73).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate thermosetting resin as taught by Kogure to the teachings of Hammond in order to provide a lens that has excellent clarity, great UV resistance and lightweight. One of ordinary skill would have been motivated to make this modification to increase the brightness of the device.

Although, Hammond as modified by Kogure discloses the second resin is polyamide, polyamides can be either thermosets or thermoplastics.
Hammond does not explicitly teach the second resin is a thermosetting resin.
Kawata teaches a light-shielding part (member 109, see figure 1a-1d) in the same field of endeavor (see ¶ 6) having a second resin (polyester-based or polyamide-based thermosetting elastomer, see ¶ 130),
the second resin (polyamide) is a thermosetting resin (see ¶ 130).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate thermosetting resin as taught by Kawata to the teachings of Hammond as modified by Kogure in order to provide a light shielding part that covers and protects inner components of the device. One of ordinary skill would have been motivated to make this modification to because of the high impact and temperature resistance and elasticity of polyamides.

Hammond as modified by Kogure and Kawata does not explicitly teach the thermosetting second resin having a greater light-absorptance or a greater light-reflectance than the thermosetting first resin.
Chen teaches a lens (convex lens 4 and Mirror 4, see figures 3-7) device in the same field of endeavor (see ¶ 2) having a lens part (4) made of a first resin (PC) and a light-shielding part (3) made of a second resin (PMMA);
the thermosetting second resin (PC) having a greater light-absorptance or a greater light-reflectance (since PC has been provided a high-quality surface finish, see ) than the thermosetting first resin (PMMA).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate reflectance of the light-shielding part Chen into the teachings of Hammond as modified by Kogure and Kawata in order to ensure light is reflected forward of the device. One of ordinary skill would have been motivated to make this modification to avoid light losses.

Figures 8 and 2 of Hammond with Examiners annotation has been reproduced below:  

    PNG
    media_image1.png
    463
    1049
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    1012
    media_image2.png
    Greyscale


Regarding claim 2, Hammond teaches lens (lens 25 and housing 30, see figures 1-9) comprising a cover part (see part of 25) and a light-shielding part (see part of 30), wherein the cover part (see part of 25) comprises: 
a lens part (part of 47, 85, 101 and 102) having a plurality of lateral sides (inner and outer sides of 101, 102); 

a plurality of flange parts (parts of 107, 110) extending outward from a lower-end portion (lower end of SW)  of a corresponding one of the plurality of lateral side walls (SW), 
the lens part (part of 47, 85, 101 and 102), the plurality of flange parts (parts of 107, 110), and the connection part are formed of a first resin (acrylic, see ¶ 33-34) and continuous to one another (evident from figure 1), 
the light-shielding part (part of 30) covers a plurality of lateral end surfaces (see LES in the annotated figure above) and an upper surface (see US in the annotated figure above) of each of the plurality of flange parts (parts of 107, 110) and outer lateral surfaces (see outer wall of SW, better seen in annotated figure above) of the plurality of lateral side walls (SW); and 
the light-shielding part (part of 30) is formed of a second resin (polyamide, see ¶ 35) the second resin (polyamide).

Hammond does not explicitly teach wherein the plurality of flange parts each have a thickness in a range of 5 .mu.m to 30 .mu.m. 
However, one of ordinary skill would have considered adjusting the thickness of each flange parts of Hammond’s invention according to stresses the cover part may be subjected to when installed within the light-shielding part. 


Although, Hammond discloses the first resin is acrylic, acrylics can be either thermosets or thermoplastics.
Hammond does not explicitly teach the first resin is a thermosetting resin.
Kogure teaches a lens part (part of prism-integrated light-diffusing plate, see figures 1-6) in the same field of endeavor (see ¶ 12) having a first resin (transparent thermosetting acrylic resin, see ¶ 14),
the first resin (acrylic) is a thermosetting resin (see ¶ 73).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate thermosetting resin as taught by Kogure to the teachings of Hammond in order to provide a lens that has excellent clarity, great UV resistance and lightweight. One of ordinary skill would have been motivated to make this modification to increase the brightness of the device.

Although, Hammond as modified by Kogure discloses the second resin is polyamide, polyamides can be either thermosets or thermoplastics.
Hammond does not explicitly teach the second resin is a thermosetting resin.
Kawata teaches a light-shielding part (member 109, see figure 1a-1d) in the same field of endeavor (see ¶ 6) having a second resin (polyester-based or polyamide-based thermosetting elastomer, see ¶ 130),
the second resin (polyamide) is a thermosetting resin (see ¶ 130).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate thermosetting resin as taught by Kawata to the teachings of Hammond as modified by Kogure in order to provide a light shielding part that covers and protects inner components of the device. One of ordinary skill would have been motivated to make this modification to because of the high impact and temperature resistance and elasticity of polyamides.

Hammond as modified by Kogure and Kawata does not explicitly teach the thermosetting second resin having a greater light-absorptance or a greater light-reflectance than the thermosetting first resin.
Chen teaches a lens (convex lens 4 and Mirror 4, see figures 3-7) device in the same field of endeavor (see ¶ 2) having a lens part (4) made of a first resin (PC) and a light-shielding part (3) made of a second resin (PMMA);
the thermosetting second resin (PC) having a greater light-absorptance or a greater light-reflectance (since PC has been provided a high-quality surface finish, see ) than the thermosetting first resin (PMMA).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate reflectance of the light-shielding part as taught by Chen into the teachings of Hammond as modified by Kogure and Kawata 

Regarding claim 3, Hammond teaches wherein the lens part (part of 47, 85, 101 and 102) and the connection part (part of 105) define a recess (see recess of air gap 91) having an opening (see opening at 91) facing downward (evident from annotated figure above), and the plurality of flange parts (parts of 107, 110) extend from a periphery (see periphery of recess at 91) of the opening (opening at 91) of the recess (recess at 91).
 
Regarding claim 4, Hammond teaches the lens part (part of 47, 85, 101 and 102) defines a bottom surface (surface 47) of the recess (recess at 91). 

Regarding claim 5, Hammond teaches wherein an outer end surface (see ends surface of parts of 107, 110) of each of the plurality of flange parts (parts of 107, 110) is covered by the light-shielding part (30). 

Regarding claim 6, Hammond teaches wherein each of the plurality of lateral end surfaces (see ends surface of parts of 107, 110) of the plurality of flange parts (parts of 107, 110) are completely covered (better seen in annotated figure 2 above) by the light-shielding part (30). 

Regarding claim 7, Hammond does not explicitly teach wherein each of the plurality of flange parts has a length in a range of 200 .mu.m to 3,000 .mu.m. 
However, one of ordinary skill would have considered adjusting the length of the flange parts of Hammond’s invention according to stresses the cover part may be subjected to when installed within the light-shielding part. 
It would have been an obvious matter of design choice to select the length of the plurality of flange parts in a range of 200 .mu.m to 3,000 .mu.m in order to provide an effective gripping surface to retain the cover part in position despite expansion or twisting of the light shielding part. In this case, selecting a given range would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 8, Hammond does not explicitly teach wherein the light-shielding part has a thickness in a range of 200 .mu.m to 3,000 .mu.m. 
However, one of ordinary skill would have considered adjusting the thickness of the light-shielding part of Hammond’s invention according to the stresses and deformation the device will incur when installed. 
It would have been an obvious matter of design choice to select the thickness of the light-shielding part in a range of 200 .mu.m to 3,000 .mu.m in order to provide an effective thickness to retain the cover part in position, and to remain installed on a surface despite shocks or vibration. In this case, selecting a given range would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 9, Hammond does not explicitly teach wherein each of the plurality of flange parts has a width in a range of 50 .mu.m to 1,000 .mu.m. 
However, one of ordinary skill would have considered adjusting the width of the flange parts of Hammond’s invention according to stresses the cover part may be subjected to when installed within the light-shielding part. 
It would have been an obvious matter of design choice to select the length of the plurality of flange parts in a range of 50 .mu.m to 1,000 .mu.m in order to provide an effective gripping surface to retain the cover part in position despite expansion or twisting of the light shielding part. In this case, selecting a given range would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 10, Hammond teaches wherein the plurality of flange parts (parts of 107, 110) are disposed at locations symmetrical (note at least left and right parts of 107, 110 are symmetrically positioned to the left and right of a center of part of 47, 85, 101 and 102) with respect to the center of the lens part (see center of part of 47, 85, 101 and 102) in a plan view (better seen in figure 5).
 
Regarding claim 11, Hammond teaches wherein at least two of the flange parts (at least left and right parts of 107, 110) are disposed on each of the plurality of lateral side walls (SW). 

Regarding claim 12, Hammond teaches lens (lens 25 and housing 30, see figures 1-9) comprising a cover part (see part of 25) and a light-shielding part (see part of 30), wherein 
the cover part (see part of 25) comprises: 
a lens part (part of 47, 85, 101 and 102) having a plurality of lateral sides (inner and outer sides of 101, 102); 
and a connection part (part of 105) constituting a plurality of lateral side walls (see SW in annotated figure above) each extending downward (better seen in the annotated figure above) from a respective one of the plurality of lateral sides (inner and outer sides of 101, 102) of the lens part (part of 47, 85, 101 and 102), 
the lens part (part of 47, 85, 101 and 102) and the connection part (part of 105) define a recess (see recess of air gap 91) having an opening (see opening at 91) facing downward (clearly seen in the annotated figure above), 
the lens part (part of 47, 85, 101 and 102) defines a bottom surface (surface 47) of the recess (recess at 91), 
the plurality of lateral side walls (SW) define lateral surfaces of the recess (recess at 91), which define the opening (see opening at 91) of the recess (recess at 91), 
the lens part (part of 47, 85, 101 and 102) and the connection part (part of 105) are formed of a first resin (acrylic, see ¶ 33-34) and continuous to one each other (evident from figure 1); and 


Although, Hammond discloses the first resin is acrylic, acrylics can be either thermosets or thermoplastics.
Hammond does not explicitly teach the first resin is a thermosetting resin.
Kogure teaches a lens part (part of prism-integrated light-diffusing plate, see figures 1-6) in the same field of endeavor (see ¶ 12) having a first resin (transparent thermosetting acrylic resin, see ¶ 14),
the first resin (acrylic) is a thermosetting resin (see ¶ 73).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate thermosetting resin as taught by Kogure to the teachings of Hammond in order to provide a lens that has excellent clarity, great UV resistance and lightweight. One of ordinary skill would have been motivated to make this modification to increase the brightness of the device.

Although, Hammond as modified by Kogure discloses the second resin is polyamide, polyamides can be either thermosets or thermoplastics.
Hammond does not explicitly teach the second resin is a thermosetting resin.
Kawata teaches a light-shielding part (member 109, see figure 1a-1d) in the same field of endeavor (see ¶ 6) having a second resin (polyester-based or polyamide-based thermosetting elastomer, see ¶ 130),
the second resin (polyamide) is a thermosetting resin (see ¶ 130).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate thermosetting resin as taught by Kawata to the teachings of Hammond as modified by Kogure in order to provide a light shielding part that covers and protects inner components of the device. One of ordinary skill would have been motivated to make this modification to because of the high impact and temperature resistance and elasticity of polyamides.

Hammond as modified by Kogure and Kawata does not explicitly teach the thermosetting second resin having a greater light-absorptance or a greater light-reflectance than the thermosetting first resin.
Chen teaches a lens (convex lens 4 and Mirror 4, see figures 3-7) device in the same field of endeavor (see ¶ 2) having a lens part (4) made of a first resin (PC) and a light-shielding part (3) made of a second resin (PMMA);
the thermosetting second resin (PC) having a greater light-absorptance or a greater light-reflectance (since PC has been provided a high-quality surface finish, see ) than the thermosetting first resin (PMMA).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate reflectance of the light-shielding part as taught by Chen into the teachings of Hammond as modified by Kogure and Kawata in order to ensure light is reflected forward of the device. One of ordinary skill would have been motivated to make this modification to avoid light losses.

Regarding claim 15, Hammond teaches light emitting device (lighting assembly 1, see figures 1-9) comprising: 
a light emitting element (LEDs 10); and 
a lens (lens 25 and housing 30) comprising a cover part (part of 25) and a light-shielding part (part of 30), wherein 
the cover part (part of 25) comprises: 
a lens part (see parts of top surface 47 joined to outer surface 85 by slanted edges 101 and 102) having a plurality of lateral sides (inner and outer sides of 101, 102); 
a connection part (see part of first circumferential ledge 105) constituting a plurality of lateral side walls (see SW in annotated figure above) each extending downward (better seen in the annotated figure above) from a respective one of the plurality of lateral sides (inner and outer sides of 101, 102) of the lens part (part of 47, 85, 101 and 102); and 
a plurality of flange parts (parts of 107, 110) each extending outward (as seen in figure 2) from a lower-end portion (lower end of SW) of a corresponding one of the plurality of lateral side walls (SW), 
the lens part (part of 47, 85, 101 and 102) and the connection part (part of 105) define a recess (see recess of air gap 91) having an opening (see opening at 91) facing downward (clearly seen in the annotated figure above), 
the lens part (part of 47, 85, 101 and 102) defines a bottom surface (surface 47) of the recess (recess at 91), 

the recess (recess at 91) is formed inward (evident from figure 8) of the plurality of flange parts (parts of 107, 110),
the lens part (part of 47, 85, 101 and 102), the plurality of flange parts (parts of 107, 110), and the connection part (part of 105) are formed of a first resin (acrylic, see ¶ 33-34) and continuous to one another (evident from figure 1); 
the light-shielding part (part of 30) covers a plurality of lateral end surfaces (see LES in the annotated figure above) and an upper surface (see US in the annotated figure above) of each of the plurality of flange parts (parts of 107, 110) and outer lateral surfaces (see outer surfaces of SW, better seen in annotated figure above) of the plurality of lateral side walls (SW); and 
the light-shielding part (part of 30) is formed of a second resin (polyamide, see ¶ 35) the second resin (polyamide) and 
the lens part (part of 47, 85, 101 and 102) is disposed at a location (above 10) allowing light from the light emitting element (10) to be transmitted through (light emission is better seen in figures 25-26) the lens part (part of 47, 85, 101 and 102).
 
Although, Hammond discloses the first resin is acrylic, acrylics can be either thermosets or thermoplastics.
Hammond does not explicitly teach the first resin is a thermosetting resin.
Kogure teaches a lens part (part of prism-integrated light-diffusing plate, see figures 1-6) in the same field of endeavor (see ¶ 12) having a first resin (transparent thermosetting acrylic resin, see ¶ 14),
the first resin (acrylic) is a thermosetting resin (see ¶ 73).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate thermosetting resin as taught by Kogure to the teachings of Hammond in order to provide a lens that has excellent clarity, great UV resistance and lightweight. One of ordinary skill would have been motivated to make this modification to increase the brightness of the device.

Although, Hammond as modified by Kogure discloses the second resin is polyamide, polyamides can be either thermosets or thermoplastics.
Hammond does not explicitly teach the second resin is a thermosetting resin.
Kawata teaches a light-shielding part (member 109, see figure 1a-1d) in the same field of endeavor (see ¶ 6) having a second resin (polyester-based or polyamide-based thermosetting elastomer, see ¶ 130),
the second resin (polyamide) is a thermosetting resin (see ¶ 130).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate thermosetting resin as taught by Kawata to the teachings of Hammond as modified by Kogure in order to provide a light shielding part that covers and protects inner components of the device. One of ordinary skill would have been motivated to make this modification to because of the high impact and temperature resistance and elasticity of polyamides.

Hammond as modified by Kogure and Kawata does not explicitly teach the thermosetting second resin having a greater light-absorptance or a greater light-reflectance than the thermosetting first resin.
Chen teaches a lens (convex lens 4 and Mirror 4, see figures 3-7) device in the same field of endeavor (see ¶ 2) having a lens part (4) made of a first resin (PC) and a light-shielding part (3) made of a second resin (PMMA);
the thermosetting second resin (PC) having a greater light-absorptance or a greater light-reflectance (since PC has been provided a high-quality surface finish, see ) than the thermosetting first resin (PMMA).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate reflectance of the light-shielding part as taught by Chen into the teachings of Hammond as modified by Kogure and Kawata in order to ensure light is reflected forward of the device. One of ordinary skill would have been motivated to make this modification to avoid light losses.

Regarding claim 16, Hammond teaches light emitting device (lighting assembly 1, see figures 1-9) comprising:
a light emitting element (LEDs 10); and 
a lens (lens 25 and housing 30) comprising a cover part (part of 25) and a light-shielding part (part of 30), wherein 
the cover part (part of 25) comprises: 

a connection part (see part of first circumferential ledge 105) constituting a plurality of lateral side walls (see SW in annotated figure above) each extending downward (better seen in the annotated figure above) from a respective one of the plurality of lateral sides (inner and outer sides of 101, 102) of the lens part (part of 47, 85, 101 and 102); and 
a plurality of flange parts (parts of 107, 110) each extending outward (as seen in figure 2) from a lower-end portion (lower end of SW) of a corresponding one of the plurality of lateral side walls (SW), 
the lens part (part of 47, 85, 101 and 102), the plurality of flange parts (parts of 107, 110), and the connection part (part of 105) define a recess (see recess of air gap 91) having an opening (see opening at 91) facing downward (clearly seen in the annotated figure above), 
the light-shielding part (part of 30) covers a plurality of lateral end surfaces (see LES in the annotated figure above) and an upper surface (see US in the annotated figure above) of each of the plurality of flange parts (parts of 107, 110) and outer lateral surfaces (see outer surfaces of SW, better seen in annotated figure above) of the plurality of lateral side walls (SW), 
the light-shielding part (part of 30) is formed of a second resin (polyamide, see ¶ 35) the second resin (polyamide), and 


Hammond does not explicitly teach wherein the plurality of flange parts each have a thickness in a range of 5 .mu.m to 30 .mu.m. 
However, one of ordinary skill would have considered adjusting the thickness of each flange parts of Hammond’s invention according to stresses the cover part may be subjected to when installed within the light-shielding part. 
It would have been an obvious matter of design choice to select the thickness of each flange part in a range of 5 .mu.m to 30 .mu.m in order to provide a flange with enough thickness to retain the cover part in position despite twisting or arching of the light shielding part. In this case, selecting a given range would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Although, Hammond discloses the first resin is acrylic, acrylics can be either thermosets or thermoplastics.
Hammond does not explicitly teach the first resin is a thermosetting resin.
Kogure teaches a lens part (part of prism-integrated light-diffusing plate, see figures 1-6) in the same field of endeavor (see ¶ 12) having a first resin (transparent thermosetting acrylic resin, see ¶ 14),
the first resin (acrylic) is a thermosetting resin (see ¶ 73).
Kogure to the teachings of Hammond in order to provide a lens that has excellent clarity, great UV resistance and lightweight. One of ordinary skill would have been motivated to make this modification to increase the brightness of the device.

Although, Hammond as modified by Kogure discloses the second resin is polyamide, polyamides can be either thermosets or thermoplastics.
Hammond does not explicitly teach the second resin is a thermosetting resin.
Kawata teaches a light-shielding part (member 109, see figure 1a-1d) in the same field of endeavor (see ¶ 6) having a second resin (polyester-based or polyamide-based thermosetting elastomer, see ¶ 130),
the second resin (polyamide) is a thermosetting resin (see ¶ 130).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate thermosetting resin as taught by Kawata to the teachings of Hammond as modified by Kogure in order to provide a light shielding part that covers and protects inner components of the device. One of ordinary skill would have been motivated to make this modification to because of the high impact and temperature resistance and elasticity of polyamides.

Hammond as modified by Kogure and Kawata does not explicitly teach the thermosetting second resin having a greater light-absorptance or a greater light-reflectance than the thermosetting first resin.
Chen teaches a lens (convex lens 4 and Mirror 4, see figures 3-7) device in the same field of endeavor (see ¶ 2) having a lens part (4) made of a first resin (PC) and a light-shielding part (3) made of a second resin (PMMA);
the thermosetting second resin (PC) having a greater light-absorptance or a greater light-reflectance (since PC has been provided a high-quality surface finish, see ) than the thermosetting first resin (PMMA).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate reflectance of the light-shielding part as taught by Chen into the teachings of Hammond as modified by Kogure and Kawata in order to ensure light is reflected forward of the device. One of ordinary skill would have been motivated to make this modification to avoid light losses.

Regarding claim 17, Hammond teaches light emitting device (lighting assembly 1, see figures 1-9) comprising:
a light emitting element (LEDs 10); and 
a lens (lens 25 and housing 30) comprising a cover part (part of 25) and a light-shielding part (part of 30), wherein 
the cover part (part of 25) comprises: 
the lens part (part of 47, 85, 101 and 102) defines a bottom surface (surface 47) of the recess (recess at 91), 
the plurality of lateral side walls (SW) define lateral surfaces of the recess (recess at 91), which define the opening (see opening at 91) of the recess (recess at 91), 

the lens part (part of 47, 85, 101 and 102), the plurality of flange parts (parts of 107, 110), and the connection part (part of 105) are formed of a first resin (acrylic, see ¶ 33-34) and continuous to one another (evident from figure 1); 
the light-shielding part (part of 30) covers a plurality of lateral end surfaces (see LES in the annotated figure above) and an upper surface (see US in the annotated figure above) of each of the plurality of flange parts (parts of 107, 110) and outer lateral surfaces (see outer surfaces of SW, better seen in annotated figure above) of the plurality of lateral side walls (SW); and 
the light-shielding part (part of 30) is formed of a second resin (polyamide, see ¶ 35) the second resin (polyamide) and 
the lens part (part of 47, 85, 101 and 102) is disposed at a location (above 10) allowing light from the light emitting element (10) to be transmitted through (light emission is better seen in figures 25-26) the lens part (part of 47, 85, 101 and 102).

Although, Hammond discloses the first resin is acrylic, acrylics can be either thermosets or thermoplastics.
Hammond does not explicitly teach the first resin is a thermosetting resin.
Kogure teaches a lens part (part of prism-integrated light-diffusing plate, see figures 1-6) in the same field of endeavor (see ¶ 12) having a first resin (transparent thermosetting acrylic resin, see ¶ 14),
the first resin (acrylic) is a thermosetting resin (see ¶ 73).
Kogure to the teachings of Hammond in order to provide a lens that has excellent clarity, great UV resistance and lightweight. One of ordinary skill would have been motivated to make this modification to increase the brightness of the device.

Although, Hammond as modified by Kogure discloses the second resin is polyamide, polyamides can be either thermosets or thermoplastics.
Hammond does not explicitly teach the second resin is a thermosetting resin.
Kawata teaches a light-shielding part (member 109, see figure 1a-1d) in the same field of endeavor (see ¶ 6) having a second resin (polyester-based or polyamide-based thermosetting elastomer, see ¶ 130),
the second resin (polyamide) is a thermosetting resin (see ¶ 130).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate thermosetting resin as taught by Kawata to the teachings of Hammond as modified by Kogure in order to provide a light shielding part that covers and protects inner components of the device. One of ordinary skill would have been motivated to make this modification to because of the high impact and temperature resistance and elasticity of polyamides.

Hammond as modified by Kogure and Kawata does not explicitly teach the thermosetting second resin having a greater light-absorptance or a greater light-reflectance than the thermosetting first resin.
Chen teaches a lens (convex lens 4 and Mirror 4, see figures 3-7) device in the same field of endeavor (see ¶ 2) having a lens part (4) made of a first resin (PC) and a light-shielding part (3) made of a second resin (PMMA);
the thermosetting second resin (PC) having a greater light-absorptance or a greater light-reflectance (since PC has been provided a high-quality surface finish, see ) than the thermosetting first resin (PMMA).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate reflectance of the light-shielding part as taught by Chen into the teachings of Hammond as modified by Kogure and Kawata in order to ensure light is reflected forward of the device. One of ordinary skill would have been motivated to make this modification to avoid light losses.

Regarding claim 18, Hammond teaches further comprising a substrate (circuit board 5) having the light emitting element (10) mounted thereon, wherein the lens (25 30) is disposed on the substrate (5) with the plurality of flange parts (parts of 107, 110) connected to the substrate (10) such that the lens part (part of 47, 85, 101 and 102) faces the light emitting element (10, better seen in figure 8). 

Regarding claim 19, Hammond teaches further comprising a substrate (circuit board 5) having the light emitting element (10) mounted thereon, and the connection part (part of 105) is disposed on the substrate (10) such that the lens part (part of 47, 85, 101 and 102) faces the light emitting element (10). 

Regarding claim 20, Hammond teaches wherein the light emitting element (10) is spaced apart (evident from figure 8) from the lens part (part of 47, 85, 101 and 102) and the connection part (part of 105). 

Regarding claim 21, Hammond teaches wherein the connection (part of 105) part is formed such that a distance (see distance D1 in annotated figure below) between the lens part (part of 47, 85, 101 and 102) and the light emitting element (10) is smaller (better seen in annotated figure below) than a distance (see distance D2 in annotated figure below) between the connection part (part of 105) and the light emitting element (10). 
Figure 2 of Hammond with Examiners annotation has been reproduced below:  

    PNG
    media_image3.png
    668
    953
    media_image3.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Kogure, Kawata and Chen, and further in view of Kong Sun Min (US 20180306405 A1, hereinafter, “Kong”).

Regarding claim 13, Hammond teaches wherein at least either the thermosetting first resin or the thermosetting second resin is silicone resin. 
Kong teaches a lens (light emitting module 100, see figure 1) having a cover part (optical lens 101) made of a first resin (acrylic, see ¶ 47) and a light shielding part (second body 210) made of a second resin (thermosetting resin including silicone, see ¶ 66);
wherein at least either the thermosetting first resin or the thermosetting second resin is silicone resin (silicone, see ¶ 66).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to thermosetting second resin as taught by Kong into the teachings of Hammond in order to provide the light shielding part with a highly resistant resin that has excellent heat transfer characteristics. One of ordinary skill would have been motivated to make this modification to enhance heat with the environment, and thus increase the lifespan of the light source.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Kogure, Kawata and Chen, and further in view of Jewett et al. (US 5101327 A, hereinafter, “Jewett”).

Regarding claim 14, Hammond teaches wherein the lens part is a Fresnel lens. 
Jewett teaches a lens part (mold split rings 12, see figure 2);
wherein the lens part (12) is a Fresnel lens (plurality of grooves 30, see col 3, lines 45-47). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the Fresnel optics as taught by Jewett into the teachings of Hammond in order to further for dispersing the light from said light source. One of ordinary skill would have been motivated to increase the visibility angle of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875